Citation Nr: 0937233	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right eye blindness subsequent to 
right eye surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran contends that benefits are warranted for right 
eye blindness subsequent to a right eye surgery under the 
provisions of 38 U.S.C.A. § 1151, due to negligent treatment 
at a VA Medical Center (VAMC).  Specifically, the Veteran 
states that a VAMC surgical operation on her right eye was 
performed in a negligent or deficient manner and resulted in 
right eye blindness.  She also states that the VAMC failed to 
inform her that blindness was a possible complication of the 
right eye surgery and that informed consent was not obtained 
prior to the operation.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist the Veteran upon the filing 
of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty to 
notify includes informing the Veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, notice that the Veteran must send in all evidence 
in her possession pertaining to her claim, and notice of what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

After submitting her claim in January 2007, the Veteran was 
provided with a letter from VA in June 2007.  This letter 
satisfied the duty to assist with regard to several other 
claims, but it did not do so with respect to the claim on 
appeal.  Claims filed under the provisions of 38 U.S.C.A. 
§ 1151 require special evidence which is not required for a 
normal claim of service-connection.  Under 38 U.S.C.A. § 1151 
it is not sufficient to simply show that the disability was 
incurred in or aggravated by VA medical treatment.  Instead, 
the provisions of 38 U.S.C.A. § 1151 require evidence that 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361 (2008).  Accordingly, as the June 2007 
letter did not include any information as to the special 
evidentiary requirements under 38 U.S.C.A. § 1151, VA has not 
satisfied the duty to notify with respect to the claim on 
appeal.

In addition, the Veteran claims that she never gave proper 
informed consent for the April 1997 surgical operation.  
While the April 1997 operative report stated that the risks 
were discussed with the Veteran, that report is not signed by 
the Veteran and there are no other consent forms of record 
with respect to that operation.  Accordingly, an attempt must 
be made to obtain the Veteran's consent forms for the April 
1997 surgical operation.

Finally, the medical evidence of record shows that in April 
1997 the Veteran underwent an operation on her right eye.  
Subsequent to this operation, the Veteran sustained right eye 
blindness.  Accordingly, there is evidence of record that the 
Veteran sustained addition disability as a result of VA 
medial treatment.  The Board therefore concludes that a VA 
examination is needed to determine whether the VAMC's 
treatment of the Veteran was deficient in any manner.  38 
C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to her claim of 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for right eye blindness 
subsequent to right eye surgery.

2.	The RO must attempt to obtain all VA 
records relating to the Veteran's 
informed consent prior to the April 
1997 surgical operation, to 
specifically include the forms that the 
Veteran signed prior to the operation 
and any forms detailing the risks and 
side-effects of the procedure.  All 
attempts to secure this evidence must 
be documented in the claims file.  If, 
after making reasonable efforts to 
obtain these records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claims must be noted.  The Veteran and 
her representative must then be given 
an opportunity to respond.

3.	The RO must make arrangements to 
provide the Veteran with a medical 
opinion to determine whether any 
additional disability caused by the 
April 1997 surgical operation was the 
result of any deficiencies by VA.  The 
claims file must be made available to 
and reviewed by the examiner.  
Thereafter, the examiner must provide 
an opinion as to whether the Veteran's 
right eye blindness was (a) caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination, or (b) was due to an event 
not reasonably foreseeable.  In 
addressing these questions, the 
examiner must state whether VA failed 
to exercise the degree of care that 
would be expected of a reasonable 
health care provider in conducting the 
right eye surgery, or whether the right 
eye surgery was conducted with or 
without the Veteran's consent.  In 
determining whether an event was not 
reasonably foreseeable, the examiner 
must discuss whether or not right eye 
blindness is considered to be an 
ordinary risk of conducting the type of 
operation performed in April 1997.  If 
such risks are known, the examiner must 
discuss whether they are the type of 
risk that a reasonable health care 
provider would have disclosed to the 
Veteran.  All opinions provided must 
include an explanation of the bases for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



